OFFICE               OF

                         .T~E AE~BRNEY                           GENERAL
                                       ~AUSTIN. TEXAS
PRICE   DANIEL                                                                    F*G*N   DICKS
*TTosNsY GENeRAL     :           ;    .c’Mar&      31; 1948              .,        nEm&samvAl


           I-Ion. Fraqklin C. Williams.         ,~. ,’ . ’” !
           County Attorney
           Anderson County
           Palestine, Texas                              Opinion No.: V-530

                                                         Re: Whether a Railroad Com-
                                                             pany should fnclude the
                                                             roadbed which it holds by
                                                             lease in the sworn state-
                                                             ment of rolling,stock and
                                                             mileage required to be
                                                             filed by Art. 7169. V.C.S.

           ‘Dear Sir:

                     Your opinion request states that the T. & N. 0. Railroad’
           Company operates in Anderson County ovex approximately six
           miles, of zoadbed which it leases from the Texas State Railr~oad.
           inaddition to.roadbed, owned by it. This sixfmiles of roadbed has
           never been included in the statement which the T. & ,N. 0. Railroad
           Company files with the tax-assessor    in compliance with Art. 7169.
           V.C.S.   You request our opinion as to whether the yearly statements
           filed should include the six miles of leased ioadbed.

                         Section 8 of Article    VIII, Texas Constitution, ieads as fol-
           lows:

                        “All property of railroad companies shall~ be as-
                   sessed, and the taxes collected. in the several coun-
                   ties in which said property is’.situated. including so
                   much of the roadbed and fixtures as shall be in each
                   county. The rolling stock may be,assessed      in gross
                   in the county where the principal office of tlie compa-
                   ny is located, and the county tax paid upon it, shall
                   be apportioned by the Comptroller, in proportion to
                   the distance such road may run through any such
                   county, among the several counties through which
           ,~,.    the road passes, as a part of their tax assets.”     ,

                    Pursuant to the above authority, the Legislature, in Art.
           7169, V.C.S.. made special provision for the ad valorem taxation of
           railroad rolling stock. This Article, in part, reads as follows:
314
      Hon. Franklin C. Williams,    Page 2 (V-530)



                *E,very railroad corporation in this State shall
          deliver a sworn statement on or before the first day
          of April of, each year, to the assessor of the county
          in which its principal office is situated, setting forth
          .the true and full value of the rolling stock of said
          railroad, together with the names of all the counties
          through which it runs, and the number of miles of
          roadbed in each of said counties; and said statement
          shall be submitted to the board of equalization of the
          county in’which its principal office is situated for re-
          view, on the first Monday in June in each year, or as
          soon thereafter as practicable; and such board shall
          certify such final valuation when made without delay
          to the Comptroller, who shall proceed at once to ap-
          portion the amount of such valuation among the said
          c,ounties in proportion to the distance such roads shall
          run through any such county, and shall certify such ap-
          portionment to the assessors of such counties, and the
          same shall constitute part of the tax assets of such
          counties: and the assessor of each of said counties
          shall list and enter the same upon the rolls for taxa-
          tion as other pers,onal property situated in said coun-
          q.. * .”

                 It is appar.ent that both the Constitution and the statute use
      the length of the roadbed in the counties through which it runs as th
      basis of a formula for~~apportionfng to the various. counties the ,t&
      due on rolling stock of railroads.
                             .,
               ‘.Furthermore, Article 7173, V.CS. reads in part as follow:

                “Property held under a lease for a term of three,
          {;f;i   zz;,     or held under a contract for the pur:
                          belonging to this estate. or tkatis ex-
          empt by law fr~om taxation in the hands of the owner




                The six miles of railroad in question belongs to the State
      of Texas’and is held by the T.. & N. 0. Railroad Company under a
      leases for a term of.mare than three years.

               It is therefore our opinion that the T. & N. 0. Railroad
      Company sheuld’include inits statement to the assessor of the
      county in which its principal office is situated the six miles of
      roadbed leased from~the Texas State Railroad.
                                                                                       *
      Hon. Franklia C. Williams,                  Pag.e 3 (V&530)       ~         ‘315

                                                 SUMMARY

                                        ,   :
                    1The T.; &. N. 0. kailroad Company should, include
               in its ,statement ,to,the tax-assessor of the county id
              which its principal office is situated the roadbed it
              holds under. lease from the Texas State Railroad.
              Sec. 8, hart,. VI& Texas Cons’titution;~Arts. 7169 and
              ,,7173, V.C.S.    ,~
                  ,.      ,.  ~

                                                             Yours very truly

                                                     ATTORNEY       GENERAL OF TEXAS
                                  ”




                                                     BY
                                  ‘.,                          W. V. Geppert
                                                                 Assistant
      WVG/JCP                     :”



        ‘).     ,_
c                                 :         ,’

                                                    ‘ATTORNEYGENERAL

,.:     ,,




                           ,.“.

                     .,’